DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 6, 8, 9, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellamkonda et al. US 2015/0256993).
Regarding claims 5, 11, 15, Bellamkonda in view of Wang teaches processing method of processing an initial request to connect of a terminal beyond a range the terminal's home network, to a network of a visited area covered by a plurality of networks, the method comprising the following acts performed by a mobility management entity of the visited network or home network: receiving an initial request to connect the terminal to the network of the visited area ( i.e., the PRL 117 may be sent to the mobile device automatically or upon request of the mobile device [0024]-[0026], [0032]-[0033], [0036]-[0037], The PRL service function 303 generates lists of roaming networks to serve as visited networks based on either the network connectivity information and, if appropriate, also based on specific mobile device information, i.e. mobile device operations data and user predictive data. A roaming network may be 
Regarding claim 6, Bellamkonda teaches.the request is a request for attachment of the terminal to a base station of the visited area ([0024]-[0025]).
Regarding claim 8, Bellamkonda teaches obtaining is preceded by sending a request for location updating of the terminal ([0026], the terminal is dynamically updated [0035], [0036], and [0038]).
Regarding claim 9, Bellamkonda teaches the obtaining is preceded by sending a request for session creation or modification (i.e., send a request message to the server 100 to request a PRL so that the mobile device 200 may establish a new wireless .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bellamkonda et al. (US 2015/0256993) in view of Enomoto et al. (US 2018/0167854).
Regarding claim 7, Bellamkonda in view of Wang teaches all the limitations above except the request is a request for tracking area updating of the terminal.
However, the preceding limitation is known in the art of communications. Enomoto teaches the UE transmits a tracking area update request to start the tracking area update procedure ([0507], [0508]-[0510]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Enomoto within the system of Bellamkonda in order that a user equipment (UE) transmits a packet data network (PDN) connectivity request message to a mobility management entity (MME), receives a PDN connectivity accept message, and establishes a PDN connection with a second local gateway (LGW) in accordance with the PDN connectivity accept message

Claims 1-3, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bellamkonda et al. (US 2015/0256993) in view of Wang et al. (US 2014/0079022).
Regarding claims 1, 10, 12, 14, Bellamkonda teaches a method of connecting a terminal beyond a range of ifs-the terminal's home network, to a network of a visited area covered by a plurality of networks, the method comprising the following acts performed by the terminal: sending an initial to connect the terminal to a network of a visited area (i.e., mobile devices roaming outside of its respective home network, the mobile devices 123 send roaming connectivity information 115 to the server 100 using an Internet connection. .. . The roaming connectivity information 115 may include, among other things, PLMN identification information, PLMN cell identification information, frequency band information and information regarding the overall quality obtained by the mobile devices reporting on the respective connectivity [0023]-[0026], the mobile devices request a PRL and to determine for which geographic locations the PRL should provide information [0031], In that case, the SMS client 223 may be used by the client coordination function 221, to send a request message to the server 100 to request a PRL so that the mobile device 200 may establish a new wireless connection on a visited wide area network [0032]); receiving a response to the initial request, comprising a list of at least one priority network of the plurality, to which the terminal must connect by priority (i.e., the PRL 117 may be sent to the mobile device automatically or upon request of the mobile device [0024]-[0026], [0032]-[0033], [0036]-[0037], The PRL service function 303 generates lists of roaming networks to serve as 
Bellamkonda does not specifically teach disconnecting the terminal and connecting the terminal to a priority network of the list.
However, the preceding limitation is known in the art of communications. Wang teaches a WTRU/terminal 902 (e.g., a UMTS/LTE UE) may support Wi-Fi hotspot function. The WTRU 902 may act like Wi-Fi AP ([0090]). The WTRU may receive a disconnection command from the 3GPP network to disconnect from a Wi-Fi AP. For example, the disconnection command may be triggered by one or more of a Wi-Fi measurement report, a user plane throughput measurement, a 3GPP mobility event, a 3GPP network decision that no Wi-Fi offloading may be needed, or a 3GPP network decision to move the WTRU to RRC IDLE mode ([0152]-[0154], Wi-Fi connection and/or disconnection reporting may be provided. A WTRU may report to the 3GPP network, e.g., after it successfully connects to and/or disconnects from a Wi-Fi AP. Whether or not a WTRU transmits such a report may be a configured aspect of the WTUR's configuration [0156]-[0158]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Kim within the system of Bellamkonda in order to connect and disconnect the terminal to the network based on certain conditions such as location or signal quality.

Regarding claim 3, Bellamkonda in view of Wang teaches all the limitations above. Wang further teaches the request is a request for tracking area updating of the terminal ([0193]) in order to connect and disconnect the terminal to the network based on certain conditions such as location or signal quality.
Regarding claim 13, Bellamkonda in view of Wang teaches all the limitations above. Wang further teaches at least one gateway of the home network, comprising the at least one mobility management entity ([0057]) in order to connect and disconnect the terminal to the network based on certain conditions such as location or signal quality.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bellamkonda et al. (US 2015/0256993) in view of Wang et al. (US 2014/0079022) further in view of Adjakple et al. (US 2014/0086177).
Regarding claim 4, Bellamkonda in view of Wang teaches all the limitation above except the list is encrypted and decryptable with a key previously shared between the terminal and the home network. 
However, the preceding limitation is known in the art of communication. Adjakple teaches a security mechanism may be based on key pairs (e.g., a public key and/or a private key) and one or more digital certificates. For example one or more authentication protocols may rely on a pre-shared secret between the two communicating entities. The shared secret based approach may make use of symmetric cryptographic algorithms where the algorithms and keys for ciphering/deciphering and .
Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive. 
The Applicant argues that Bellamkoda fails to teach sending an initial request to connect the terminal to a network of the visited area and receiving a list of at least one of the priority network to which the terminal must connect. The Examiner disagrees with the preceding assertion. Bellamkoda teaches a mobile device having intelligent assistant can predict that the mobile device will be in an European country  and pull a list PRL to connect [0031]…, when outside of the coverage area the SMS client 223 may be used by the client coordination function 221, to send a request message to the server 100 to request a PRL so that the mobile device 200 may establish a new wireless connection on a visited wide area network [0032]. The PRL service function manages the creation of customized PRLs and manages PRL request form mobile devices…, in response to the request a list of PRL may be sent to the mobile device [0034]-[0039], [0042]. The mobile device may request a PRL by sending a request is an initial request. Therefore, the Examiner maintains the rejection as final.
The Applicant further argues that Wang does not teach sending an initial request to connect the terminal to a network of the visited area and receiving the initial request to connect the terminal of the visited network. The Examiner disagrees with the preceding assertion because the Examiner does not rely on Wang to reject the preceding limitation. Examiner. Therefore, the rejection is maintained, and it is made as final.
Examiner's note: Examiner has cited figures, particular columns, line numbers and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JEAN A GELIN/Primary Examiner, Art Unit 2643